DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a second torsional spring" in line 1.  There is insufficient antecedent basis for this limitation in the claim because Applicant is silent of a “first.”
Claim 8 recites the limitation "the interior slot" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauthner (U.S. 2013/0180800).
As for Claim 1, Mauthner discloses a clutch assembly for a climbing rope, comprising:
a tether component (12) pivotally supporting a plate (14), said plate in turn supporting a pair of pivotal clutch members (16 and 24) defining a first pinch point of the rope (see Fig. 7);
a carabiner (42) pivotally attachable to said tether component through an aligning support aperture (14c) in said plate; and
a lever (20) pivotally attached to said tether component and slidably attached to said plate (see Figs. 1-2, 4, and 7) and which permits at least one of sliding displacement or pivoting of said plate relative to said tether component to establish each of a sliding configuration of the rope relative to said clutch members during either of a normal ascent or normal descent condition, as well as a locked configuration of said clutch members against the rope to establish a free-fall preventing condition (see Figs. 1-2, 4, and 7 and para [0025-0027])).
8. The invention of claim 1, further comprising a separate elongated member (32) anchored directly to said plate, an associated mounting bolt (22) extending through an end-most location of the interior slot (26) configured in said lever.
9. The invention of claim 8, further comprising a roller element (neck portion between 22a and 22b) supported at a remote end of said elongated member.
Allowable Subject Matter
Claims 12-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  It appears the prior art fails to disclose and/or make obvious the pair of plates and tether component configuration with the carabineer disclosed in claims 12 and 16.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677